Citation Nr: 0123434	
Decision Date: 09/26/01    Archive Date: 10/02/01

DOCKET NO.  01-02 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
service-connected status post diskectomy of C5-6 with 
degenerative arthritis and degenerative disc disease, 
currently rated as 30 percent disabling.

2.  Entitlement to an increased disability evaluation for 
post-traumatic stress disorder (PTSD), currently rated as 50 
percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal of rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Cleveland, Ohio (the 
RO).  The August 2000 rating decision granted an increased 
evaluation of 10 percent for the veteran's service-connected 
cervical spine disability.  A December 2000 rating decision 
granted a 30 percent evaluation.  The veteran has continued 
to express disagreement with the assigned rating.  

A November 1997 rating decision granted entitlement to 
service connection for PTSD and assigned a 10 percent 
evaluation.  A December 2000 rating decision increased the 
veteran's service-connected PTSD to 30 percent effective 
September 13, 2000.  A notice of disagreement (NOD) was 
received from the veteran in December 2000 in which he 
contended that his PTSD should have been increased to 50 
percent.  A February 2001 rating decision granted an 
evaluation of 50 percent for PTSD.  A February 2001 
supplemental statement of the case addressed the issues of 
entitlement to increased evaluations for both the service-
connected cervical spine disability and PTSD.  A substantive 
appeal received by VA later in February 2001, however, 
referred only to the issue of entitlement to an increased 
evaluation for cervical spine disability.  

An April 2001 Statement of Accredited Representative in 
Appealed Case, in lieu of a VA Form 646, included the issue 
of entitlement to an increased evaluation for PTSD but noted 
that the veteran indicated in his substantive appeal that he 
thought that a 50 percent evaluation was appropriate and 
concluded by saying that "[t]his writer will make no further 
comment addressing the evaluation of post traumatic stress 
disorder."  

The issue of an increased rating for PTSD was discussed at 
the veteran's July 2001 personal hearing.  See the hearing 
transcript, pages 2-4.  After the hearing, the veteran filed 
a Notice of Disagreement contending that his PTSD is more 
than 50 percent disabling.  

For reasons which will be discussed in detail below, the 
Board is remanding the issue of entitlement to an increased 
evaluation for PTSD to the RO for further action.


FINDINGS OF FACT

1.  The veteran is receiving the maximum schedular evaluation 
for limitation of motion of the cervical spine; there is no 
medical evidence of intervertebral disc syndrome of the 
cervical spine and there is no more than moderate 
symptomatology indicative of intervertebral disc syndrome of 
the cervical spine.

2.  There is evidence of mild, bilateral incomplete paralysis 
of the upper radicular nerve group due to the veteran's 
service-connected cervical spine disability.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for the veteran's service-connected cervical spine disability 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5290, 5293 (2000).

2.  The criteria for separate evaluations of 20 percent for 
bilateral neurological disability of the upper extremities 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.102, 4.3, 4.124, 4.124a, Diagnostic 
Code 8510 (2000); Esteban v. Brown, 6 Vet. App. 259, 262 
(1994).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking a rating in excess of 30 percent for 
his service-connected cervical spine disability.

In the interest of clarity, the Board will review the factual 
background; discuss the relevant law and VA regulations 
applicable to this case; and then analyze the veteran's claim 
and render a decision.

Factual Background

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41 (2000); Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55 
(1994).

The veteran's service medical records reveal that the veteran 
landed on the cervical/thoracic area when he was tackled 
while playing football in December 1978.  Range of motion of 
the neck was within normal limits.  There was tenderness at 
approximately T2-3 with numbness of the shoulders, greater on 
the left, and numbness of the right arm.  X-rays were taken 
of the thoracic spine.  The veteran's spine was noted to be 
normal on discharge medical examination in March 1979.

Private medical reports dated from November 1980 to June 1984 
reveal treatment for spinal problems, including of the 
cervical spine.  A November 1981 EMG of the arms, cervical 
and thoracic areas was normal.  VA outpatient records dated 
in 1984 and 1985 reveal complaints that include neck pain.

The veteran was hospitalized at Doctor's Hospital in April 
1984 with complaints of upper back, neck, shoulder, and left 
arm pain of two years duration.  He underwent a cervical 
myelogram, which did not show any intra or extra pathological 
defects.  The diagnosis was cervical somatic dysfunction.

According to a May 1984 report from T.G., A.T.C., the veteran 
had bilateral weakness of the cervical and dorsal muscles.  
The assessment was cervical and dorsal impingement.

According to a July 1984 statement from J.W.H., M.D., the 
veteran's major complaints were associated with vertebral 
column dysfunction or subluxation lesions of the neck and 
back.

A May 1985 report from B.M.M., D.C., reveals that the veteran 
complained of an intermittent inability to turn or bend his 
neck in any direction without severe pain.  X-rays were 
reported to show permanent instability to the thoracic and 
upper cervical regions of the spine.  The diagnosis was of 
acute, severe injuries to the thoracic and upper thoracic 
areas, including the cervical spinal region, accompanied by 
ligamentous instability, myofascitis, muscle spasms, 
localized evidence of recurring nerve root irritation, 
hypermobility of the thoracic joints, and chronic arthralgia 
and joint stiffness through the middle thoracic and cervical 
regions.

A VA outpatient record of EMG testing in September 1985 was 
considered normal.

According to an October 1986 statement from J.J.P., M.D., he 
was seeing the veteran for pain in the cervical paraspinals 
and trapezius area secondary to shrapnel wounds in 1968.

The veteran complained on VA examination in May 1990 of pain 
in the neck, thoracic and lumbar areas, aggravated by cold 
and rainy weather.  The diagnoses included arthritis of the 
cervical spine.  According to a May 1990 radiologic 
consultation report, only 51/2 cervical vertebrae were 
visualized and they appeared unremarkable.

A November 1991 MRI of the cervical spine from L. M. Hospital 
reveals that the veteran had a small disc protrusion at C6-7.
On VA examination in December 1991, the diagnoses included 
apparent mild left T1-2 and left L5 radiculopathy, presumably 
related to protruded cervical and lumbar discs.  The 
diagnosis on another VA examination in December 1991 was 
cervical, thoracic and lumbar strain.  According to X-rays 
studies of the cervical spine in December 1991, there was 
narrowing of the disc space at C6-7 with spurs at the 
adjacent vertebrae consistent with disc degenerative changes.

According to a January 1992 medical report from J.W.B., M.D., 
a review of recent MRI's showed an essentially normal 
cervical spine with the exception of a degenerate, mildly 
protruding C7 disc without any apparent nerve root 
compromise.

January and March 1992 physical therapy records from L.M. 
Hospital reveal a diagnosis of cervical degenerative disc 
disease.  An MRI of the cervical spine from L.M. Hospital in 
October 1992 contains the impression of focal intervertebral 
disc protrusion at C5-6 and C6-7.

Private medical reports from J.E.B., M.D., and R.P.B., M.D., 
dated from November 1992 to January 1993 reveal that a 
myelogram and CT scan showed a significant spur at C5-6 with 
compression of the exiting C6 nerve root.  A cervical 
myelogram from R.M. Hospital in November 1992 contains an 
impression of nominal central bar defect, C5-6 and C6-7 
without associated nerve sleeve abnormalities; X-rays in 
November 1992 showed nominal spurring anteriorly at C6-7.  An 
EMG from L.M. Hospital dated in December 1992 reveals low 
grade left C7 involvement, which was not seen on an August 
1992 EMG.  According to a cervical myelogram from R.M. 
Hospital dated in December 1992, there was blunting of the 
nerve root at C5-6 bilaterally, more pronounced on the left; 
a cervical CT scan revealed posterior displacement of the C5-
6 nerve root on the left secondary to uncinate process 
spurring.  

The veteran was hospitalized at R. M. Hospital in January 
1993 and underwent an anterior cervical diskectomy.  The 
postoperative diagnosis was pre-spur pannus C5-6 left 
overlying an osteophytic spur.  Dr. J.E.B. noted in February 
and April 1993 that the veteran was feeling much better than 
he had prior to the surgery.  The veteran noted occasional 
slight pain in the left posteroinferior cervical region and 
the ridge portion of the left trapezius muscle, not very 
severe.

According to a March 1995 medical report from J.D.Q., M.D., 
the veteran's complaints included a fair amount of neck pain.  
The examiner's impressions primarily involved the veteran's 
lumbar spine; no cervical spine disability was diagnosed.

When seen by Dr. J.J.P. in January 1997, neck range of motion 
was within normal limits.  There was slight discomfort in the 
paraspinals on the left side around C6-7.  The impression was 
multiple musculoskeletal pain.

According to an April 1997 letter from Dr. R.P.B., the 
veteran had neck pain, numbness and tingling in his right 
hand and middle fingers, and headaches.

Fee basis examinations were performed in June and July 1997 
by K.C. Hospital.  The pertinent diagnosis on neck and spine 
examination in June 1997 was status post C5-6 diskectomy with 
post-surgical changes indicative of degenerative arthritis at 
C5-6 level.  X-rays of the cervical spine showed mild to 
moderate degenerative changes at C5-6 and C6-7.  The veteran 
complained on VA spinal cord evaluation in July 1997 of 
cervical, thoracic, and lumbar spine pain.  The diagnosis was 
degenerative disc disease of the cervical and lumbar spine.  

A November 1997 rating decision granted entitlement to 
service connection for status-post C5-6 diskectomy with 
degenerative arthritis and degenerative disc disease and 
assigned a noncompensable evaluation effective June 27, 1996.

An October 1999 MRI from L.M. Hospital revealed 
intervertebral disc space narrowing and mild neural exit 
foraminal narrowing at C5-6; no herniated nucleus pulposus 
was seen.  According to the results of an EMG report dated in 
November 1999 from O.S.C., there was irritability in the 
cervical paraspinals on the right side in the C6-7 area; the 
examiner's impression was right cervical radiculopathy, 
questionably of C6.

October and November 1999 treatment records from R.R.C., 
M.D., reveal that the veteran complained in October 1999 of 
posterior neck pain with radiation to the upper shoulders 
and, at times, posterior radiation to his head, resulting in 
headaches.  X-rays showed status-post C5-6 fusion with some 
loss of disc space height with slight flexion position at the 
C5-6 level and degenerative changes at the C6-7 level.  The 
impression was chronic neck pain with status-post C5-6 
fusion; it was noted that there was predominantly neck pain 
with only intermittent radicular symptoms.  It was reported 
in November 1999 that an EMG demonstrated C6 radiculopathy.  
An MRI showed what had been diagnosed as C5-6 disc 
degeneration, likely postoperative changes related to 
previous cervical diskectomy.  According to a November 1999 
follow-up report, there was no further area of neural 
compression; the area at C5-6 did not show clear cut bony 
bridging.

Treatment records from Dr. J.J.P. dated from December 1999 to 
July 2000 reveal that there was a loss of neck motion in 
December 1999 with no specific sensory deficit in the arms.  
There was point tenderness around the C6 area bilaterally.  
The impression was persistent musculoskeletal pain.  The 
veteran complained in April 2000 of pain and cramping that 
went from his neck to the 5th digit of his left hand.  
Examination revealed tenderness in the upper trapezius on the 
right and on the left at C7-T1; on pinprick sensation, the 
veteran described mild abnormality in the forearm and hand 
fitting the C8 distribution.  The impression was no serious 
nerve compromise to explain the right arm symptoms.  When 
seen in July 2000 the veteran was not really complaining of 
any significant neck discomfort but did complain of some 
numbness in his hands, worse on the left.  He said that he 
had had good relief in the past from trigger point 
injections.  It was noted that he had good reflexes of the 
biceps and triceps bilaterally.  He received trigger point 
injections to the neck bilaterally.

The veteran was hospitalized at M.C. Hospital in March 2000 
and underwent an anterior cervical diskectomy and fusion at 
C5-6 (revision), harvest of structural bone graft, autogenous 
graft from left iliac crest, and Orion plate and screw 
fixation at C5-6.The diagnosis was degenerative disc disease 
at C5-6, pseudoarthrosis with prior C5-6 fusion.

The veteran complained on VA examination in April 2000 of 
spasms in the left arm when carrying objects and of chronic 
neck pain, loss of neck motion, and a catching sensation.  
Forward flexion of the neck was 10 degrees, backward 
extension was 5 degrees, lateral bending was 10 degrees to 
either side, and bilateral rotation was 30 degrees.  
Neurological examination did not show any abnormality.  X-
rays revealed postoperative cervical spine with bony fusion 
of C5-6; there was a metallic plate in place with bridging of 
the C5-6 vertebral bodies.  It was concluded that the veteran 
had marked limitation of motion and chronic neck pain, 
improved since surgery, and that the examination failed to 
reveal evidence of ongoing radiculopathy.

According to a June 2000 statement from Dr. R.R.C., the 
veteran's arm symptoms were somewhat better and his headaches 
had resolved following his disc surgery; he continued to 
complain of significant right posterior neck pain.  It was 
noted that he had had trigger point type injections into the 
right cervical paraspinal muscles with improvement.  X-rays 
showed that fusion was solid at C5-6 with an anterior 
cervical plate in good position.

An August 2000 rating decision granted an increased 
evaluation of 10 percent for the veteran's service-connected 
cervical spine disability, effective February 24, 2000; a 100 
percent temporary total disability rating was assigned from 
March 3, 2000 through April 30, 2000; and a 10 percent 
evaluation was reinstated effective May 1, 2000.

The veteran complained on an August 2000 examination report 
from R.L.M., D.O., of neck pain and stiffness with 
radiculopathy going down both legs and frequent headaches.  
On physical examination, forward flexion of the neck was 50 
degrees, backward extension was 20 degrees, right lateral 
flexion was 10 degrees, left lateral flexion was 45 degrees, 
and bilateral rotation was 80 degrees.  The pertinent 
impressions were degenerative changes of the cervical spine, 
status-post fusion of the cervical spine at C5-6, and 
radiculopathy per EMG at C5-6.  The X-ray impressions were 
solid anterior osteometallic fusion at C5-6, mild 
degenerative disc disease at C6-7, and multi-level facet 
osteoarthritis with mild right C5-6 neural foraminal 
narrowing.

The pertinent impression on a private EMG dated in September 
2000 was mild chronic (old) C5-6 radiculopathy.

A December 2000 rating decision granted an increased 
evaluation of 30 percent for service-connected cervical spine 
disability effective May 1, 2000.

According to a June 2001 medical report from Dr. J.J.P., he 
was seeing the veteran at six month intervals.  The veteran 
complained of increasing neck discomfort, headaches, and pain 
radiating down his arms; he also had some numbness that would 
awaken him from sleep.  Physical examination revealed 
tenderness to palpation in the low cervical paraspinals.  
Forward flexion of the cervical spine was 60 degrees, 
backward extension was 45 degrees, lateral bending to either 
side was 30 degrees, and rotation was 45 degrees to the right 
and 40 degrees to the left.  Reflexes were symmetric in the 
upper extremities; there were scattered sensory deficits in 
the arms, and it was noted that these appeared to fit a C6 
distribution in the forearm.  There was reasonable good range 
of motion of the shoulders, which lacked 35 degrees of 
forward flexion on the right and 25 degrees on the left.  
Manual muscle testing showed no proximal weakness.  The 
impression was ongoing discomfort that may be coming from 
ulnar nerves of the elbow and musculoskeletal pain in the 
neck and sacroiliac regions.  The veteran was given trigger 
point injections.

The veteran testified at a personal hearing before the 
undersigned at the offices of the Board in Washington, D.C. 
in July 2001.  He stated that he has very limited neck 
motion, that he has neurological symptoms in both upper 
extremities due to his service-connected neck disability, and 
that he has severe pain in the cervical spine on a daily 
basis.  It was contended on behalf of the veteran at the 
hearing that 38 C.F.R. § 3.321(b)(1), pertaining to 
extraschedular ratings,  should be applied to this case and 
that the veteran's service-connected neck disability should 
be granted an increased evaluation under Diagnostic Code 
5293.

Relevant Law and Regulations

Increased ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4.  
The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2000).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).

Rating musculoskeletal disabilities - DeLuca considerations

The United States Court of Appeals for Veterans Claims has 
held that evaluation of a service-connected disability 
involving a joint rated on limitation of motion requires 
adequate consideration of functional loss due to pain under 
38 C.F.R. § 4.40 (2000) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (2000).  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

Specific schedular criteria - neck disabilities

Under the Diagnostic Code 5010, arthritis due to trauma and 
substantiated by X-ray findings is rated as degenerative 
arthritis under Diagnostic Code 5003.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  Under Diagnostic Code 5003, 
degenerative arthritis established by X-ray findings is rated 
on the basis of limitation of motion under the appropriate 
Diagnostic Codes for the specific joint or joints involved.  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
Diagnostic Codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined and not added, under 
Diagnostic Code 5003. Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2000).

Diagnostic Code 5290 provides that the following ratings are 
appropriate for limitation of motion of the cervical spine: 
10 percent for slight limitation of motion; 20 percent for 
moderate limitation of motion; and 30 percent for severe 
limitation of motion. 38 C.F.R. § 4.71a; Diagnostic Code 5290 
(2000).

The Board observes that the words "slight", "moderate" and 
"severe" are not defined in the VA Schedule for rating 
Disabilities.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just".  38 C.F.R. § 4.6 (2000).  
It should also be noted that use of descriptive terminology 
such as "mild" by medical examiners, although an element of 
evidence to be considered by the Board, is not dispositive of 
an issue. All evidence must be evaluated in arriving at a 
decision regarding an increased rating. 38 U.S.C.A. § 7104(a) 
(West 1991); 38 C.F.R. §§ 4.2, 4.6 (2000).

Under Diagnostic Code 5293 [intervertebral disc disease], a 
noncompensable evaluation is assigned for postoperative, 
cured intervertebral disc disease, a 10 percent evaluation is 
assigned for mild intervertebral disc disease, a 20 percent 
rating is assigned for intervertebral disc syndrome which is 
moderate with recurring attacks, a 40 percent rating is 
warranted for intervertebral disc syndrome that is severely 
disabling with recurring attacks and intermittent relief, and 
a 60 percent evaluation is assigned for intervertebral disc 
disease which is pronounced with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
little intermittent relief. 38 C.F.R. 4.71a, Diagnostic Code 
5293 (2000).

A precedent opinion of the General Counsel of the Secretary 
of VA, VAOPGCPREC 36-97 (December 12, 1997), held that 
Diagnostic Code 5293 involves loss of range of motion because 
the nerve defects and resulting pain associated with injury 
to the sciatic nerve may cause limitation of motion of the 
cervical, thoracic, or lumbar vertebrae.

Standard of review

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West Supp. 
2001).  When there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107(b) (West Supp. 2001); 38 C.F.R. 
§§ 3.102, 4.3 (2000).  In Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990), the United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court") stated that "a 
veteran need only demonstrate that there is an "approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Analysis

Initial matter - duty to assist

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2001)].  This law 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) [to be codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
veteran's claim is not final and remains pending.  The 
provisions of the VCAA and the implementing regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue of entitlement to an 
increased evaluation for cervical spine disability has 
proceeded in accordance with the provisions of the law and 
regulations.

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The record reflects that the veteran has been informed of the 
requirements for establishing an increased evaluation for the 
service-connected disability at issue, including in the 
February 2000 Statement of the Case.  He has been requested 
to provide information concerning potential sources of 
medical evidence pertaining to post-service treatment for 
this disability. 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  Among other things, the 
implementing regulations provide that VA will provide a 
medical examination or obtain a medical opinion if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but: (a) contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (b) establishes that the veteran 
suffered an event, injury or disease in service; and (c) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability.

The record contains ample medical evidence, which has been 
reported in detail above.  There are numerous evaluation of 
the veteran's disability, including the report of an April 
2000 VA fee basis examination as well as a number of private 
medical records, most recently the very thorough report of 
Dr. J.P. in June 2001.  The reports of medical examinations 
reflect that the examiners recorded the past medical history, 
noted the veteran's current complaints, conducted physical 
examinations, and rendered appropriate diagnoses.  There is 
no indication that any existing pertinent medical evidence 
has not been associated with the veteran's VA claims folder, 
and the veteran and his representative have pointed to none.  

The veteran and his representative have been accorded the 
opportunity to present evidence and argument.  As noted 
above, the veteran testified at a personal hearing chaired by 
the undersigned in July 2001.

In short, following a thorough review of the record, the 
Board is satisfied that the VA has met its duty to assist the 
veteran in the development of all facts pertinent to his 
claim.  Under such circumstances, no further assistance to 
the veteran is required in order to comply with the VA's duty 
to notify and to assist mandated by the VCAA and its 
implementing regulation.

Discussion

(i.)  Schedular rating

The RO has rated the veteran's service-connected cervical 
spine disability under Diagnostic Code 5290 [limitation of 
motion of the cervical spine].  See also 38 C.F.R. § 4.71a, 
Diagnostic Code 5003, degenerative arthritis, which has been 
discussed above and which allows for rating arthritis based 
on limitation of motion.
The veteran's current 30 percent evaluation for his service-
connected cervical spine disability is the maximum schedular 
evaluation under Diagnostic Code 5290.  

As discussed above, when a Diagnostic Code provides for 
compensation based upon limitation of motion, the provisions 
of 38 C.F.R. §§ 4.40 and 4.45 must also be considered.  See 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  However, where 
the veteran is in receipt of the maximum evaluation due to 
limitation of motion, as here, those regulations are not for 
application.  Johnston v. Brown, 10 Vet. App. 80, 84-85 
(1997).  

(ii.)  Application of other diagnostic codes

Because the veteran is receiving the maximum compensation 
allowable under Diagnostic Code 5290, the Board has reviewed 
other potentially applicable diagnostic codes in order to 
determine whether they may be used in evaluating his service-
connected disability.  For reasons which will be expressed 
immediately below, the Board believes that the veteran is 
properly rated under Diagnostic Code 5290.

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a Diagnostic Code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992). 

The medical evidence of record does not show that the 
veteran's neck disability involves abnormal mobility 
requiring neck brace (jury mast) (Diagnostic Code 5285), 
complete bony fixation of the spine (Diagnostic Code 5286), 
or ankylosis (Diagnostic Code 5287).  38 C.F.R. § 4.71a 
(2000).  Thus, these Diagnostic Codes are not applicable in 
this case.  Additionally, there is no demonstrable deformity 
of the vertebral body of a cervical vertebra, so Diagnostic 
Code 5285 is also not for application.

It has been contended on behalf of the veteran that an 
evaluation in excess of 30 percent is warranted under 
Diagnostic Code 5293, intervertebral disc syndrome, because 
the veteran has neurological symptomatology of the cervical 
spine.  

The Board initially notes that the veteran is not service 
connected for intervertebral disc syndrome.  Moreover, and 
most significantly in the opinion of the Board, it was 
specifically noted on an October 1999 MRI that the veteran 
did not have herniated nucleus pulposus.  

Moreover, even if the Board were to see fit to rate the 
veteran's disability by analogy to Diagnostic Code 5293, see 
38 C.F.R. § 4.20, the evidence of record does not show the 
symptomatology necessary to warrant an evaluation in excess 
of 20 percent unde that code.  To warrant the next higher 
evaluation, 40 percent, under Diagnostic Code 5293, there 
must be evidence of severe symptomatology, with recurring 
attacks.  This has not been demonstrated in the medical 
evidence.  It was Dr. R.R.C.'s impression in October 1999 
that the veteran had only intermittent radicular symptoms.  
The VA neurological examination in April 2000 did not find 
any abnormality.  It was Dr. J.J.P.'s impression in April 
2000 that there was no serious nerve compromise.  A September 
2000 EMG revealed mild C5-6 radiculopathy.  It was noted by 
Dr. P. in June 2001 that there were scattered sensory 
deficits in the arms and that the forearm seemed to fit a C6 
distribution.  

The above evidence shows some neurological complaints but no 
evidence of severe symptoms.  In fact, radiculopathy was 
considered mild on a September 2000 EMG report.  There is no 
evidence whatsoever of recurring attacks.  Consequently, an 
evaluation of 40 percent or higher under Diagnostic Code 5293 
would not be warranted and use of that code would not avail 
the veteran.  

(iii.) Esteban consideration

In Esteban v. Brown, 6 Vet. App. 259, 262 (1994), it was held 
that service connection for distinct disabilities resulting 
from the same injury could be established so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
However, the evaluation of the same disability under various 
diagnoses is to be avoided.  See 38 C.F.R. § 4.14 (2000).

The Board has explored whether a separate disability rating 
can be established for the veteran's service-connected 
cervical spine disability, in accordance with Esteban, based 
on the demonstrated neurological symptomatology, which has 
been described above. 

In addition to musculoskeletal ratings found at 38 C.F.R. § 
4.71a, the VA Schedule for rating Disabilities has separate 
ratings for impairment of the peripheral nerves.  Paralysis 
of the upper radicular nerve group (fifth and sixth 
cervicals), neuritis of the upper radicular nerve group, and 
neuralgia of the upper radicular nerve group are found 
respectively at 38 C.F.R. § 4.124a, Diagnostic Codes 8510, 
8610 and 8710 (2000).  Under the provisions of 38 C.F.R. § 
4.124, peripheral nerve neuralgia, characterized usually by a 
dull and intermittent pain in a typical distribution so as to 
identify the nerve, is rated on the scale for impairment of 
the nerve, with a maximum equal to moderate incomplete 
paralysis.  The term "incomplete paralysis" indicates a 
degree of lost or impaired function substantially less than 
the type pictured for complete paralysis given with each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration. When the involvement is wholly sensory, 
the rating should be for the mild, or at most, the moderate 
degree.  
See the Note preceding Diagnostic Code 8510.

Mild incomplete paralysis of the upper radicular group, 
either major or minor extremity, warrants a 20 percent 
rating; moderate incomplete paralysis of the upper radicular 
group warrants a 30 percent rating for the minor extremity 
and a 40 percent rating for the major extremity;  severe 
incomplete paralysis of the upper radicular group warrants a 
40 percent rating for the minor extremity and a 50 percent 
rating for the major extremity.  With complete paralysis of 
the upper radicular group, which warrants a 60 percent rating 
for the minor extremity and a 70 percent rating for the major 
extremity, all shoulder and elbow movements are lost or 
severely affected, with hand and wrist movements not 
affected.  38 C.F.R. § 4.124a, Diagnostic Code 8510.

The evidence of record reveals that a November 1999 EMG was 
thought to show right C6 radiculopathy and a September 2000 
EMG found mild, chronic C5-6 radiculopathy.  It was noted by 
Dr. J.J.P. in June 2001 that the veteran had scattered 
sensory deficits in his arms, with his forearm appearing to 
fit a C6 distribution.  However, manual muscle testing in 
June 2001 did not reveal any weakness.  The Board 
additionally notes that the veteran has complained of 
bilateral neurological symptomatology, including at his July 
2001 personal hearing.

The Board concludes that, based on the application of the 
benefit of the doubt rule, the evidence which has been 
described immediately above indicates that there exists mild 
bilateral incomplete paralysis of the upper radicular group 
with sensory deficit only, which warrants a separate 
evaluation of 20 percent for each arm under Diagnostic Code 
8510.  38 C.F.R. § 3.102.  Because the sensory deficits were 
described as scattered and no weakness was found on muscle 
testing, more than mild incomplete paralysis of either arm is 
not shown.  Consequently, a rating in excess of 20 percent is 
not warranted for neurologic disability of either arm.

(iv.)  Extraschedular consideration

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96.  
In the February 2001 SOC, the RO specifically considered 
whether extraschedular rating under 38 C.F.R. § 3.321(b) 
should be assigned as to the service-connected cervical spine 
disability.  The RO concluded in February 2001 that the 
evidence did not indicate that an extra-schedular evaluation 
was warranted under the provisions of 38 C.F.R. § 3.321(b).

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2000).

The veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful. "An exceptional case includes 
such factors as marked interference with employment or 
frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards."  Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

There is no evidence that the service-connected cervical 
spine disability presents an unusual or exceptional 
disability picture.  As discussed above, the service-
connected cervical spine disability is principally manifested 
by complaints of pain, loss of neck motion, and some 
neurological deficits.  The veteran's symptoms are consistent 
with the criteria in the Rating Schedule; there is no 
evidence that the clinical picture is in any way out of the 
ordinary, and the veteran has pointed to   no unusual aspects 
of his service-connected disability.  

Although the veteran was hospitalized in March 2000 for 
cervical spine surgery, which appeared to help his 
symptomatology, there is no indication that he has been 
frequently hospitalized for his cervical spine disability, 
and he does no appear to so contend.   

The Board further finds that the evidence of record does not 
establish that the veteran's service connected cervical spine 
disability causes marked interference with employment.  While 
the disability could certainly interferes with the veteran's 
ability to work, there is no clinical evidence of marked 
interference with employment due solely to his service-
connected cervical spine disability. 
The Board has no reason to doubt the veteran's testimony to 
the effect that his cervical spine disability causes him 
great discomfort and may limit his ability to perform certain 
work-related tasks.  This alone, however, does not present an 
exceptional or unusual disability picture and is not 
reflective of any factor which takes the veteran outside of 
the norm.  The decrease in the veteran's ability to perform 
his job, which is caused by his service-connected cervical 
spine disability, is recognized in the assigned disability 
ratings.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) 
[noting that the disability rating itself is recognition that 
industrial capabilities are impaired]; see also 38 C.F.R. §§ 
3.321(a), 4.1 (2000).

In short, for the reasons and bases discussed above, the 
Board concludes that the veteran's disability picture is not 
unusual or exceptional and does not render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1).  Accordingly, the Board determines that 
the assignment of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) is not warranted for the veteran's 
service-connected cervical spine disability.


(v.)  Conclusion

In conclusion, the Board has determined that neurological 
symptoms associated with the veteran's service-connected 
cervical spine disability may be separately rated.  To that 
extent, the benefit sought on appeal is allowed.  


ORDER

An evaluation in excess of 30 percent for status-post 
diskectomy of C5-6 with degenerative arthritis and 
degenerative disc disease under 38 C.F.R. § 4.71a, Diagnostic 
Code 5292 is denied.

Separate 20 percent evaluations are warranted for bilateral 
neurological impairment of the upper extremities as part of 
the veteran's status-post diskectomy of C5-6 with 
degenerative arthritis and degenerative disc disease.


REMAND

As noted above, a February 2001 rating decision granted an 
increased evaluation of 50 percent for service-connected 
PTSD.  In July 2001, the veteran filed a Notice of 
Disagreement as to with the February 2001 RO determination.  
The RO has not yet had the opportunity to issue the veteran a 
Statement of the Case (SOC) as to that issue.

The issue of entitlement to an increased evaluation for PTSD 
was placed in appellate status by the filing of the veteran's 
NOD in July 2001.  Thus, this claim must be remanded to the 
RO for the preparation of a SOC.  See Godfrey v. Brown, 
7 Vet. App. 398, 408-10 (1995); see also Archbold v. Brown, 9 
Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C. § 7105(a), 
(d)(1), (3), a NOD initiates appellate review in the VA 
administrative adjudication process].  In Manlicon v. West, 
12 Vet. App. 238 (1999), the Court held that in these 
circumstances where a NOD is filed, but a SOC has not been 
issued, the Board must remand the claim to the RO to direct 
that a SOC be issued.  Accordingly, the Board has 
jurisdiction over this issue and must remand it to the RO to 
have it issue the veteran a SOC.

Accordingly, this case is REMANDED for the following action:

After taking any development action it 
deems necessary, to include all 
notification and development action 
required by the VCAA, the RO should 
readjudicate the issue of entitlement to 
an increased evaluation for PTSD.  If the 
benefit sought on appeal is not granted, 
the RO should issue a statement of the 
case and provide the veteran and his 
representative with appropriate 
information concerning perfecting an 
appeal.

By this REMAND, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is otherwise notified by the RO.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Board 
observes in passing that the veteran has recently submitted a 
report dated July 20, 2001 from J.W.B., Ph.D. concerning the 
veteran's PTSD.  This remand will afford the RO the 
opportunity to review that report.

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  


In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 



